Case 3:20-cv-14590-MAS-DEA Document 56 Filed 06/24/21 Page 1 of 3 PageID: 955
                                                                          THREE GATEWAY CENTER
                                                                          100 Mulberry Street, 15th Floor
                                                                          Newark, NJ 07102
                                                                          T: 973.757.1100
                                                                          F: 973.757.1090
                                                                          WALSH.LAW

Liza M. Walsh
Direct Dial: (973) 757‐1101
lwalsh@walsh.law

                                                   June 24, 2021
VIA ECF
Hon. Douglas E. Arpert, U.S.M.J.
United States District Court for the District of New Jersey
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

          Re:    Catalyst Pharmaceuticals, Inc., et al. v. Jacobus Pharmaceuticals, Inc.
                 Civil Action No.: 3:20-cv-14590 (MAS-DEA) (consolidated)

Dear Judge Arpert:

         This firm, together with Sterne, Kessler, Goldstein & Fox PLLC, represents Plaintiffs
Catalyst Pharmaceuticals, Inc. and SERB SA. (collectively, “Plaintiffs”) in the above-captioned
consolidated matter. Pursuant to the Discovery Confidentiality Order (“DCO”) entered in this
case (Dkt 51), Plaintiffs object to the disclosure of Highly Confidential information to Dr. Vern C.
Juel. The parties have met and conferred and have been unable to reach resolution on this
issue. Plaintiffs requested more information about Dr. Juel’s ongoing responsibilities with
Defendant Jacobus Pharmaceutical Company, Inc. (“Jacobus”) in an attempt to modify or
withdraw its objection, but Defendant refused to provide same. Accordingly, Plaintiffs’ submit
this letter, in accordance with the DCO, to seek the Court’s assistance in resolving the issue.
       Defendants disclosed that Dr. Juel “served as an investigator in connection with Jacobus
Pharmaceutical Company, Inc. products and is an IND-holder for Jacobus’ compassionate-use
program for 3,4-diaminopyridine.” Exhibit A at 1. However, Dr. Juel’s connection with Jacobus
appears to be more involved than just an outside investigator and IND holder. Plaintiffs have
independently learned that Dr. Juel received at least $100,000 for “research” as of 2015, but
could not discover whether he received any additional payments after 2015. Exhibit B at 2.
Moreover, Dr. Juel was not only just an “investigator” – he was the principal investigator for
Jacobus in its development of Ruzurgi—the accused product in this case and also a direct
competitor to Plaintiffs’ flagship product, Firdapse—and is listed as an author on multiple papers
describing Jacobus’s clinical trials for Ruzurgi and 3,4-DAP.1 Exhibit C at 6, 7, 12, 19. Based on
these connections, Dr. Juel appears to have significant ties to Jacobus’s business and clinical
program relating to 3,4-DAP, which render him tantamount to an in-house employee rather than
an independent outside contractor. Defendants have refused to provide additional information
regarding the full extent of Dr. Juel’s ties to Jacobus and his ongoing involvement with Jacobus.
        Plaintiffs met and conferred with Defendants on this issue on June 18, 2021 to get
additional information about Dr. Juel and to attempt to resolve the issue without the Court’s
intervention. Exhibit D at 1. Plaintiffs explained that they would be willing to drop the objection to
Dr. Juel if Defendants could represent that Dr. Juel was no longer involved with Jacobus other

1   Separately, Plaintiffs are considering whether to depose Dr. Juel as a fact witness.
Case 3:20-cv-14590-MAS-DEA Document 56 Filed 06/24/21 Page 2 of 3 PageID: 956
Hon. Douglas E. Arpert, U.S.M.J.
June 24, 2021
Page 2

than for purposes of this litigation, and going forward would not engage in the type of activities
that he has performed in the past that gives rise to Plaintiffs’ concerns. Defendants refused to
make that representation. Plaintiffs then stated they would reconsider their objection if
Defendants would provide more detail as to what services Dr. Juel provides to Jacobus.
Defendants did not provide this information. Defendants’ refusal to explain Dr. Juel’s activities
with respect to Jacobus reinforces Plaintiffs concerns about the potential for inadvertent use.
        Dr. Juel should not be permitted to have access to Plaintiffs’ information marked “Highly
Confidential” because his extensive involvement with Jacobus makes him the equivalent of an
in-house employee of Jacobus. The DCO bars the disclosure of Highly Confidential information
to in-house employees. Dkt 51 at ¶ 9. The disclosure of Catalyst’s Highly Confidential
information, particularly related to 3,4-DAP, future clinical studies, and other research and
development, would cause irreparable harm as Dr. Juel may inadvertently use the information
on behalf of Jacobus for purposes unconnected to this litigation. This is precisely the type of
scenario that the DCO is designed to prevent.
        The disclosure of Catalyst’s Highly Confidential information to Dr. Juel poses a serious
threat of irreparable harm to Catalyst, as Catalyst and Jacobus market similar drug products –
3,4-DAP. Catalyst is a pharmaceutical company engaged in the research, development, and
marketing of 3,4-DAP products. While it has FDA approval for the treatment of 3,4-DAP, it is
currently engaged in clinical development for the use of 3,4-DAP to treat spinal muscular
atrophy and downbeat nystagmus. See https://catalystpharma.com/pipeline-clinical/. Jacobus is
a pharmaceutical company that markets 3,4-DAP for the treatment of LEMs. Catalyst considers
Jacobus a direct competitor, as both market 3,4-DAP for the treatment of LEMs.2
        Plaintiffs have already produced over 25,000 Highly Confidential documents to
Defendants. These documents include the research, development, and clinical development of
applications of 3,4-DAP, such as the use of 3,4-DAP to treat spinal muscular atrophy and
downbeat nystagmus. If Defendants are permitted to disclose this information to Dr. Juel, he will
learn the details of Catalyst’s development efforts. Just as the parties recognized that the risk of
inadvertent disclosure warranted a patent prosecution bar, so too should the risk of inadvertent
use of Catalyst’s research and development documents warrant a bar against disclosure to an
individual involved in research and development at Jacobus.
        The inadvertent use of Catalyst’s Highly Confidential information would cause precisely
the type of irreparable harm that the DCO was intended to avoid. The DCO allows any number
of independent outside experts to review Confidential Information, Highly Confidential
information, Confidential Health information. In contrast, only two in-house representatives from
each party are permitted to view Confidential Information. They are restricted from receiving
Highly Confidential information and Confidential Health Information. In this way, the risk of
irreparable harm from the inadvertent use of a party’s trade secrets is minimized. But, the risk
of irreparable harm is no longer mitigated as the DCO intends if a party can designate an
individual who has ongoing responsibilities such that he is more akin to an in-house employee
than an independent expert; that is precisely the situation with Dr. Juel. Accordingly, Plaintiffs
respectfully request that Defendants be prohibited from sharing Plaintiffs’ Highly Confidential
information with Dr. Juel.
        We are available should Your Honor have any questions and we appreciate the Court’s
attention to these matters.

2
  Catalyst’s product, Firdapse, is indicated for the adult population. Jacobus’s product, Ruzurgi,
is indicated for the pediatric population.
Case 3:20-cv-14590-MAS-DEA Document 56 Filed 06/24/21 Page 3 of 3 PageID: 957
Hon. Douglas E. Arpert, U.S.M.J.
June 24, 2021
Page 3

                                                  Respectfully submitted,

                                                  s/Liza M. Walsh

                                                  Liza M. Walsh

Encl.
cc:     All Counsel of Record (via ECF & email)
